                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                                          Case No. 8:18-cr-483-T-36JSS

DAJOR ATKINS
___________________________________/

                                           ORDER

       This matter comes before the Court upon Defendant’s Renewed Motion for Judgment of

Acquittal (Doc. 256), Defendant’s Motion for New Trial (Doc. 258), and the Government’s

responses thereto (Doc. 264; Doc. 273). In the Renewed Motion for Judgment of Acquittal,

Defendant requests that the Court vacate his conviction on Count III, brandishing a firearm during

and in furtherance of a crime of violence, and enter a judgment of acquittal because there was

insufficient evidence before the jury that Defendant had advance knowledge that a firearm would

be used in the commission of the substantive robbery offense. The Government disagrees, arguing

that sufficient evidence existed such that a reasonable jury could have found that Defendant was

aware of the firearm prior to the commission of the robbery.

        In the Motion for New Trial, Defendant requests that the Court vacate his convictions and

order a new trial because the Government impermissibly bolstered the credibility of its cooperating

witness. The Government again disagrees, arguing that a new trial should not be granted because

no impermissible bolstering occurred. The Court, having considered the motions and being fully

advised in the premises, will deny both motions.

I.     BACKGROUND

       A federal grand jury returned a second superseding indictment charging Defendant Dajor

Atkins with four counts stemming from a June 2, 2018 robbery of an AT&T store located in
Clearwater, Florida. Doc. 169. The second superseding indictment charged Defendant with (I)

conspiring to interfere with commerce by robbery in violation of 18 U.S.C. § 1951; (II) interfering

with commerce by robbery in violation of 18 U.S.C. § 1951(a); (III) brandishing a firearm during

and in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii); and (IV)

possessing a firearm despite being a convicted felon in violation of 18 U.S.C. § 922(g). Id. The

indictment also sought various forfeitures in the event of conviction. Id. The case proceeded to

trial on August 26, 2019.

         The following evidence was presented at trial. Riley Harris (“Harris”) committed three

armed robberies of AT&T stores prior to June 2, 2018. Doc. 261 at 3:11-3:15. In at least two of

those three robberies, Harris utilized the assistance of another person. In the first robbery, Harris

had a woman named Cornika Wright serve as a lookout and getaway driver. Doc. 260 at 42:15-

42:19, 48:12-48:21, 60:1-60:2. In the third robbery, Harris had a woman named Alonia Perkins

serve as a getaway driver. Id. at 111:15-111:23, 113:4-113:10, 116:25-117:2.

         In mid or late May 2018, Harris told Defendant about the third robbery he had committed,

including how it happened and how much money he made. Doc. 261 at 25:10-25:25, 26:16-26:23.

However, Harris did not mention to Defendant that he had used a gun in that robbery. Id. at 35:19-

35:24.

         Defendant told Harris of his interest in participating in a future robbery so that Defendant

could make money as well. Id. at 26:2-26:10. Harris told Defendant that he would need Defendant

to drive. Id. at 26:11-26:15. Harris also told Defendant that Harris needed to get some things before

then—”a rental car, a new gun, stuff like that”—and that Harris would let Defendant know when

he was ready. Id. at 27:6-28:8. Within a week or two, Harris obtained a rental car, a new gun, and




                                                  2
a mask. Id. at 26:16-26:23, 29:5-29:8, 30:7-30:19. Harris then told Defendant that he was ready.

Id. at 30:15-30:23.

        On Saturday, June 2, 2018, Harris picked Defendant up from his house. Id. at 33:6-33:16.

Harris had brought with him a change of clothes, gloves, a mask, and a gun, which he had kept in

one or more bags. Id. at 34:8-34:17, 35:16-35:18; 95:7-95:25. Defendant took over the driving and

Harris moved to the back seat to change clothes and get ready. Id. at 33:11-34:15.

        The men backed the vehicle into a parking space in front of an AT&T store. Id. at 38:11-

38:20. From the car, Harris changed his clothes, put on gloves and a mask, and took the gun out

of a bag. Id. at 39:11-39:21. Inside the car, Harris cocked the gun and it made an audible sound.

Id. at 39:19-40:5.

        Harris exited the car with a duffel bag. Id. at 40:6-41:2, 95:20-96:9. Harris kept the gun

concealed while on the sidewalk, taking the gun out when he entered the store. Id. at 40:21-41:4,

96:2-96:10. Defendant kept a lookout while Harris was in the store and the two stayed in

communication through cell phone. Id. at 44:14-44:25, 45:16-45:25. Harris told Defendant when

he was ready to leave the store. Id. at 47:4-47:16. Before exiting the store, Harris put the gun in a

bag. Id. at 96:21-96:25. Harris exited the store and climbed into the trunk of the car with his bags,

including a bag that held the gun. Id. at 47:4-47:16, 50:18-50:25, 96:25-97:2.

        The men had previously agreed to drive back to where Defendant lived following the

robbery. Id. at 42:20-43:9. Defendant drove away from the store and onto a bridge. Id. at 47:15-

47:21, 48:10-48:14. Harris and Defendant later pulled over, changing the license plate and taking

stickers off to make the car less identifiable as the one that left the parking lot of the store. Id. at

61:6-61:23.




                                                   3
        Sometime after Defendant and Harris were arrested, Harris entered a plea agreement. Doc.

260 at 5:16-6:15, 7:8-7:25. Harris then began cooperating with investigators, in particular, FBI

special agent James Bucenell (“Bucenell”). Doc. 273-1 at 3:14-4:8, 62:25-63:13. Harris offered

Bucenell information about the four armed robberies, including the names of his accomplices and

from where he had purchased firearms. Id. at 63:14-63:17; Doc. 273-2 at 5:7-5:15, 6:12-6:25, 9:4-

9:15.

        At trial, Harris testified about all four of the armed robberies. Doc. 260; Doc. 261. After

Harris testified, the Government elicited testimony from Bucenell about his investigation of the

robberies. Bucenell discussed the information Harris had offered and how the investigative leads

resulting from that information turned out. On several occasions, the Government asked Bucenell

on direct examination whether his further investigation “corroborated” or “matched” the

information Harris had offered or whether the “investigative leads pan[ned] out.” Doc. 273-1 at

63:13-64:1, 66:5-67:23; Doc. 273-2 at 4:2-9:15. Defendant objected several times to the

Government’s line of questioning.

        Defendant first objected on the basis of relevancy. Doc. 273-1 at 64:9. The Court called

counsel to sidebar and asked how much longer the Government intended to question Bucenell

about his investigation of Cornika Wright so that the Court could determine when to release the

jury for the evening. Id. at 65:17-65:21. The Court overruled Defendant’s objection and instructed

the Government to finish the current testimony related to Cornika Wright so that the Court could

then stop and send the jury home. Id. at 65:17-65:24. The following relevant exchanges then took

place late that afternoon and the following day.

        BY MR. GORDON [for the Government]:
        Q Special Agent Bucenell, you can answer the question. Did you review the cell
        site records?
        A Yes, I did.

                                                   4
Q Did they corroborate what Riley Harris told you?
A Yes.
Q Did you find other information that corroborated what he told you about Cornika
Wright?
A Yes. Yes.
Q Did you investigate her employment history?
A Yes, I did.
Q Did her employment history match what Riley Harris told you?
A Yes, it did.
Q Was she employed at an AT&T store?
A She was actually employed at the Parrish store.
Q Same store that he robbed?
A Yes.
MS. HARDIN [counsel for Defendant]: Objection. Bolstering.
THE COURT: Well, I’m going to sustain the objection. I think it goes beyond our
conversation at sidebar, so is there any further inquiry regarding this area?
BY MR. GORDON:
Q Did you do anything else or did you find anything else that corroborated what he
said about Cornika Wright beyond what you described so far?
MS. HARDIN: Same objection.
MR. GORDON: Just trying to ask the question that Your Honor wanted me to ask.
THE COURT: Counsel, come back to sidebar.
(Whereupon a sidebar was had outside the hearing of the jury as follows:)
THE COURT: Mr. Gordon, you’ve asked five, eight, almost ten questions about
whether he found information that corroborated Mr. Harris. I think you’ve made
that point. Can we move on?
MR. GORDON: Yes, Your Honor.
THE COURT: Can we end? He’s already said at least five or six different times
that he corroborated it. I mean, I don’t know that it’s necessary to get into every
detail of what he corroborated. He clearly has stated several times that it was
corroborated. Okay.
MR. GORDON: Yes.
(Whereupon the proceedings were resumed in the presence and hearing of the jury
as follows:)
THE COURT: All right. Members of the Jury, that concludes our testimony for
today.

                                            ...

BY MR. GORDON:
Q Special Agent Bucenell, when we left off yesterday we were talking about any
follow-up investigation you had done on Cornika Wright from the first robbery
from December of 2017?
A Correct.
Q Turning to the second and third robberies, the ones that didn’t involve this
Defendant from Lutz and Hernando County in January and March of 2018?

                                        5
A Yes.
Q Did you do follow-up investigation after interviewing Riley Harris on those two
robberies?
A Yes, I did.
Q And what -- and did the follow-up investigation that you did corroborate things
that Mr. Harris told you?
MS. HARDIN: Objection. Bolstering.
THE COURT: Response.
MR. GORDON: I’m not vouching for a witness, Your Honor. I’m asking this
witness what he found when he investigated the things that my witness said.
THE COURT: All right. Rephrase your question.
BY MR. GORDON:
Q Did you have new investigative leads based on information that Riley Harris gave
you?
A Yes.
Q Did those new investigative leads pan out?
A Yes, some of them did.
Q And can you explain which ones did?
A The gun that was used in the Lutz robbery was actually impounded by the
sheriff’s office subsequent to Mr. Riley’s arrest on April 12th. Although I wasn’t
able to corroborate whether that was the exact gun, based upon a witness
identification through sight, it was an extended magazine and it was a Glock, the
one he had purchased in September of 2017 prior to the robbery of the Parrish store.
Q And how did you figure out exactly what gun he had purchased?
A Well, I had gone to I believe it was East Tampa Gun and Pawn. During the
interview he told me that he purchased two guns near -- from pawn shops off of
Hillsborough Avenue. I was able to serve subpoenas to the two in the vicinity like
where he told me and one was purchased in September of 2017. The other was
purchased April 17th, five days after the gun was seized from him from the Pasco
County Sheriff’s Office.
Q And do pawn shops keep records of not just that a firearm was sold but who
actually bought it?
A It’s an ATF form, yes. They are regulated if they are Federal firearms licensees.
Q Is that pawn shop a Federal firearms licensee?
A Yes.
Q And that form, does it require the purchaser to include their names?
A Yes, their name and some more biographical information, a driver’s license
number, date of birth, stuff like that.
Q And all -- and did all of that connect to Riley Harris?
A Yes.
Q Did you know about that pawn shop prior to interviewing Riley Harris?
A No. I didn’t know about either pawn shop prior to that.
Q What other, if any, investigative leads panned out about the second and third
robbery from information Mr. Harris gave you?
A The robbery that happened in Spring Hill there, Detective Courtman had run
down the actual Ford F-150 that was rented by Mr. Harris and provided that

                                         6
       information, the tag on the vehicle to Mr. Bill Grim who works for the Turnpike
       Authority. He was able to go through his records and produce documents and
       photographs of the vehicle traveling through the toll booths. In the tollbooth there
       was a photo of a female in the passenger seat whom I did not know who it was.
       Riley Harris was able to identify that person as Alonia Perkins.
       Q And in subsequent investigations, were you able to find anything that
       corroborated that identification of that person as Alonia Perkins?
       MS. HARDIN: Objection. May we approach?

Doc. 273-1 at 66:5-67:25; Doc. 273-2 at 3:18-8:22. At sidebar, Defendant objected on the basis of

bolstering. The Court determined the Government’s examination was proper, but noted that

Defendant was objecting when the Government used the word “corroborating.” Doc. 273-2 at 7:6-

9:3. The Court asked the Government to rephrase the question. Id.

       The Government continued questioning Bucenell following the discussion at sidebar,

asking how information Harris offered “compare[d]” to what he found in his investigation. Doc.

273-2 at 9:4-11:7. Defendant did not object.

       On the last day of trial, at the conclusion of the Government’s presentation of evidence,

Defendant made an oral motion for judgment of acquittal pursuant to Federal Rule of Criminal

Procedure 29. With respect to Count III, brandishing a firearm during and in furtherance of a crime

of violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii), Defendant argued the Government

produced insufficient evidence for a reasonable jury to find that Defendant had advance knowledge

of the firearm, as required for conviction. Doc. 262 at 3:17-5:11. Defendant contended that the

only evidence the Government offered about Defendant’s advance knowledge was Harris’

testimony that he chambered a round before leaving the vehicle. Id. at 4:12-4:25. Defendant argued

(1) that Harris’ testimony was contradicted by forensic evidence and (2) if Harris’ testimony is

believed, Defendant would not have known about the firearm until just before Harris exited the

vehicle.




                                                7
       The Court denied Defendant’s oral motion for judgment of acquittal, holding with respect

to Count III as follows.

       The next one is Count 3, the 924(c), using or carrying or possessing a firearm in
       furtherance of a violent crime or drug trafficking crime, and this one did give the
       Court pause to consider as it pertains to the requirement in the instruction of using
       or carrying and possessing a firearm, aiding and abetting. This instruction 035.7 of
       the advanced knowledge in conjunction with the Rosemond case, which the Court
       has reviewed . . . and in considering the facts of this case and the instructions from
       the U.S. Supreme Court in Rosemond, the Supreme Court has indicated that the
       Section 924(c) Defendant’s knowledge of a firearm must be advance knowledge or
       otherwise said knowledge that enables him to make the relevant legal and indeed
       moral choice. When an accomplice knows beforehand of a confederate’s desire to
       carry a gun, he can attempt to alter that plan, or if unsuccessful, withdraw from the
       enterprise. It is deciding instead to go ahead with his role in the venture that shows
       his intent to aid an armed offense.

       In this case, the testimony is such that when they arrived—and the role that’s been
       attributed to [Defendant] by virtue of Riley Harris is that of the getaway driver, the
       driver of the vehicle that was used to accomplish this robbery on June 2nd. The
       evidence is such that Mr. Harris testified or there’s evidence that he actually pulled
       the firearm and took actions with the firearm that the jury could determine was
       audible such that [Defendant] was aware of the firearm in advance of Mr. Harris
       going into the store. At that point, and, again, I’m considering the evidence in the
       light most favorable to the Government, [Defendant] indeed had an opportunity to
       withdraw from the plan or to leave the plan. And in the Rosemond case, it is stated
       that when an accomplice knows nothing of a gun until it appears at the scene, he
       may already have completed his acts with assistance.

       In this case, the evidence again in the light most favorable to the Government is
       that [Defendant’s] acts of assistance consisted of driving the vehicle, and so he had
       not completed those acts of assistance. He had driven there but had not yet driven
       away. And then Rosemond goes on to say, “or even if not, he may at that late point
       have no realistic opportunity to quit the crime.” In this case, the evidence is such
       that the jury could believe or consider that [Defendant] had a realistic opportunity
       to quit the crime by driving away once Mr. Harris got out of the vehicle and entered
       the AT&T store that he did not do, and as a result the Court is going to deny the
       Defendant’s motion for judgment of acquittal as to Count Three. Having reviewed
       the Rosemond case and being familiar with the evidence in this case, the evidence
       is sufficient for the jury to come back with a conviction on Count Three.

Id. at 15:4-17:12 (citing Rosemond v. U.S., 572 U.S. 65 (2014).




                                                 8
          The trial proceeded with Defendant offering a stipulation into evidence. Doc. 230 at p. 2.

Upon resting, Defendant renewed his oral motion for judgment of acquittal. Id. The Court denied

the motion, standing on its previous ruling.

          Both sides presented closing argument. Doc. 230 at p. 2. In its closing argument, the

Government stated that Harris was “very truthful” and had “told the truth” while testifying. Doc.

262 at 36:16, 37:20-37:21.

          The Court instructed the jury prior to retiring for deliberations. Doc. 230 at p. 2; Doc. 235.

One such instruction informed the jury of the need to decide for themselves whether they believed

what each witness had to say and how important the testimony was. Doc. 235 at p. 5.

          The jurors began deliberations on August 30, 2019. Id. Later the same day, the jury

returned a verdict of guilty as to all counts of the second superseding indictment. Doc. 236.

Defendant filed the instant Renewed Motion for Judgment of Acquittal and Motion for New Trial

on October 11, 2019. 1

II.       LEGAL STANDARD

          Federal Rule of Criminal Procedure 29 provides the framework for judgment of acquittal

based on lack of sufficient evidence. Under Rule 29(a), “[a]fter the government closes its evidence

or after the close of all the evidence, the court on the defendant’s motion must enter a judgment of

acquittal of any offense for which the evidence is insufficient to sustain a conviction.” After a jury

verdict, under Rule 29(c), a defendant “may move for a judgment of acquittal, or renew such a

motion, within 14 days after a guilty verdict or after the court discharges the jury, whichever is

later.”




1
 Defendant’s motions were timely filed, as the Court had previously granted extensions of time upon request. Doc.
252; Doc. 253; Doc. 254.

                                                       9
          Federal Rule of Criminal Procedure 33(a) provides that “[u]pon the defendant’s motion,

the court may vacate any judgment and grant a new trial if the interest of justice so requires.” The

Eleventh Circuit has described this as a “broad standard.” U.S. v. Vicaria, 12 F.3d 195, 198 (11th

Cir. 1994). Additionally, “[t]he decision to grant or deny the new trial motion is within [the] sound

discretion of the trial court and will not be overturned on appeal unless the ruling is so clearly

erroneous as to constitute an abuse of discretion.” Id. (quoting U.S. v. Wilson, 894 F.2d 1245,

1252 (11th Cir. 1990)).

III.      DISCUSSION

       A. Renewed Motion for Judgment of Acquittal

          Defendant’s oral motions for judgment of acquittal, made at two points during the course

of trial, were denied by the Court. Both motions were based on Defendant’s argument that the

Government produced insufficient evidence for a reasonable jury to find that Defendant had

advance knowledge of the firearm used in the commission of the robbery as required for conviction

of Count III. Doc. 262 at 3:17-5:11. The Court disagreed, finding the Government had presented

evidence at trial that Harris had taken actions with the firearm prior to entering the store on June

2, 2018 sufficient for a jury to conclude that Defendant was aware of the firearm in advance of

Harris entering the store and in advance of Defendant completing his acts of assistance (driving

the getaway car after the robbery). Id. at 15:4-17:12.

          Indeed, additional review of the evidence presented at trial leads the Court to conclude,

again, that the jury could have reasonably determined that Defendant was aware of the firearm in

advance of Harris entering the store and in advance of Defendant completing his acts of assistance.

Two parts of Harris’ testimony support such a determination. First, Harris testified that before

leaving the car to enter the store, he cocked the firearm such that it made an audible sound. Doc.



                                                 10
261 at 39:19-40:5. Second, the Government elicited testimony from Harris that he actually told

Defendant about his plan to obtain a firearm. Id. at 27:6-28:8 (Harris testimony stating he told

Defendant that he would need to get some things before their robbery—”a rental car, a new gun,

stuff like that”—and that Harris would let Defendant know when he was ready). The evidence at

trial was sufficient for a reasonable jury to conclude Defendant had advance knowledge of the

firearm.

       Defendant’s Renewed Motion for Judgment of Acquittal offers no new arguments. Instead,

Defendant simply rehashes his previous arguments, only this time with the “benefit of selected

trial transcripts.” Doc. 256 at p. 1. But, as discussed above, review of the transcripts indicates that

the Court’s previous understanding of the evidence was correct. Because Defendant offers no basis

for the Court to reconsider its previous ruling, the Court will deny the Renewed Motion for

Judgment of Acquittal. U.S. v. Mulherin, 529 F. Supp. 916, 923 (S.D. Ga. 1981), aff’d, 710 F.2d

731 (11th Cir. 1983).

   B. Motion for New Trial

       Defendant seeks a new trial “in the interest of justice” on the basis that the Government

impermissibly bolstered Harris’ testimony. Defendant alleges Harris was a key Government

witness—the only witness who would testify to Defendant’s knowledge of the firearm and robbery

plan. Doc. 258 at p. 3. Defendant contends that, to overcome untruthful statements Harris made

during his testimony, the Government impermissibly bolstered Harris’ testimony in two ways.

First, Defendant contends the Government impermissibly bolstered Harris’ testimony when it

elicited Bucenell’s testimony about his investigation of information Harris provided. Second,

Defendant argues the Government impermissibly bolstered Harris’ testimony by stating in closing

argument that Harris had been truthful.



                                                  11
    1. Bucenell’s Testimony was Proper

        Defendant first argues that the Government impermissibly bolstered Harris’ testimony

when it elicited testimony from Bucenell about his investigation of information Harris provided,

including whether the provided information could be confirmed. According to Defendant, the clear

purpose of this testimony was to persuade the jury that Harris’ testimony had been truthful.

Defendant argues Bucenell’s testimony about his investigation is all the more problematic because

the evidence Bucenell gathered in the course of his investigation was not in evidence or before the

jury.

        The Government argues that Bucenell never commented on Harris’ trial testimony, nor

vouched for Harris’ truthfulness. Rather, the Government asserts, Bucenell testified purely as a

fact witness. According to the Government, Bucenell’s testimony about his discussions with Harris

and the investigative steps he took as a result of interviewing Harris were entirely permissible.

        The Eleventh Circuit has explained that it is impermissible for a witness to testify about

the credibility of another witness. U.S. v. Aplesa, 690 Fed. Appx. 630, 636 (11th Cir. 2017) (citing

U.S. v. Schmitz, 634 F.3d 1247, 1268-69 (11th Cir. 2011); U.S. v. Henderson, 409 F.3d 1293, 1299

(11th Cir. 2005)). “Witness credibility is the sole province of the jury. Therefore, a witness is not

permitted to invade the jury’s province by testifying ‘that another witness was truthful or not on a

specific occasion.’” Id. (citation omitted) (quoting Schmitz, 634 F.3d at 1268). Accordingly, expert

testimony that boosts the credibility of a main witness by opining on the truthfulness of that witness

or opining generally on the truthfulness of like witnesses is impermissible. See Snowden v.

Singletary, 135 F.3d 732, 739 (11th Cir. 1998). It is also impermissible for the prosecution to ask

witnesses at trial about whether other witnesses are telling the truth or not. Schmitz, 634 F.3d at

1268 (“[W]ere-they-lying questions invade the province of the jury, as credibility determinations



                                                 12
are to be made by the jury, not the testifying witness.”). Prosecutors are also barred from implying

the existence of additional evidence not before the jury because doing so may impermissibly

“thr[ow] the weight of [the prosecutor’s] office behind the witness’ testimony and implicitly

vouch[] for the witness by indicating that information not before the jury supported [that witness’]

credibility.” U.S. v. Eyster, 948 F.2d 1196, 1207 (11th Cir. 1991).

       Defendant cites to Snowden, Schmitz, Eyster, and Henderson in support of its Motion for

New Trial. But, as the Government points out, all four of those cases are distinguishable from the

case here. Bucenell’s testimony about Harris was limited to the facts of his investigation of the

robberies. Unlike in Snowden, Bucenell was not asked to comment on, and did not comment on,

whether he believed Harris was telling the truth about this case or whether cooperating witnesses

like Harris are generally truthful. Compare Schmitz, 634 F.3d at 1268 (prosecutor asked testifying

defendant whether other witnesses in the case were lying); Snowden, 135 F.3d at 737-38 (expert

stated that 99.5% of children tell the truth about abuse); Aplesa, 690 Fed. Appx. at 636-37 (officer

testified that cooperating witnesses often initially lie to law enforcement for various reasons).

       Also, despite Defendant’s contentions to the contrary, the Government did not introduce

extrinsic evidence to the jury. In Eyster, the prosecution improperly vouched for a witness,

“thr[owing] the weight of [the prosecution’s] office behind the witness’ testimony,” by suggesting

to the jury that a typographical error, of which there was no evidence, accounted for an

inconsistency in the witness’ testimony. 948 F.2d at 1204, 1207. The suggestion that a

typographical error existed was the prosecution’s own, and was presented to the witness on redirect

in the form of hypothetical. Id. at 1203.




                                                 13
       Here, the “extrinsic” evidence Defendant objects to is Bucenell’s testimony about the three

robberies that occurred before June 2, 2018 involving Harris but not Defendant. According to

Defendant, that evidence relates to “other cases” or “other crimes.” Doc. 258 at pp. 2-3.

       Bucenell’s testimony about the three earlier robberies was not extrinsic and was not elicited

by the Government in a manner that “threw the weight” of the U.S. Attorney’s Office behind it.

Eyster, 948 F.2d at 1207 (“Evidence comes from the witness stand, not from an attorney’s

mouth.”). The Government elicited Bucenell’s testimony about the three earlier robberies not by

making any sort of suggestions, but by simply asking Bucenell about how he became involved in

this case. Doc. 273-1 at 5:10-5:21. Moreover, Bucenell’s testimony about the three earlier

robberies was not the first time the jury heard about them; evidence about those robberies had been

brought out by the Government previously through Harris’ testimony.

       In its Motion for New Trial, Defendant cites to a statement from the Eleventh Circuit

providing that witness testimony “might be improper” if the Government attempts a “line of

questioning as an indirect way of bolstering” another’s credibility. Doc. 258 at p. 2 (citing

Henderson, 409 F.3d at 1299). But this statement, which was made in dicta, cannot by itself

support Defendant’s position. In making the statement, the Eleventh Circuit noted that the issue—

indirect bolstering—was not before the Court at that time. And since making the statement, the

Eleventh Circuit has barely elaborated further on what “might be improper.” See id.; Aplesa, 690

Fed. Appx. at 636. Stated differently, the law in the Eleventh Circuit does not support a finding

that the Government bolstered Harris’ testimony by asking a law enforcement officer involved in

the same case factual questions about his investigation.

       Although the Eleventh Circuit has not precisely discussed the issue, at least one circuit

court has previously decided that a prosecutor may properly ask an investigator at trial whether he



                                                14
or she was able to corroborate a cooperating witness’ information, so long as the prosecutor elicits

additional evidence about how such corroboration occurred. U.S. v. Martinez, 253 F.3d 251, 254

(6th Cir. 2001); U.S. v. Cruz, 270 Fed. Appx. 393, 398 (6th Cir. 2008) (“Instead of asking whether

corroboration occurred, without more, the prosecutor focused on how the investigation unfolded

and what kinds of techniques were used to collect evidence in the case.”). In this case, whenever

Bucenell confirmed that Harris’ leads were corroborated by additional investigation, the

Government followed up with questions eliciting further details about how the investigation was

conducted. E.g., doc. 273-2 at 4:19-6:4.

   2. The Government’s Closing Argument was Proper

       Defendant also argues that the Government impermissibly bolstered Harris’ testimony

when it argued to the jury in closing that Harris had been truthful. Doc. 258 at p. 3. But the cases

Defendant cites, discussed above, do not support his position. In Schmitz, “[t]he problem with the

prosecutor’s comments . . . is that they were a clear continuation of the improper questions posed

previously during” a witness’ testimony. 634 F.3d at 1270. But here, as discussed supra, the

Government’s questions of Bucenell were not improper. Therefore, any reference to Bucenell’s

testimony during the Government’s closing was not a “clear continuation of the improper

questions.”

       To the extent Defendant argues generally that the Government should be prohibited from

commenting on a witness’ credibility, such argument is without merit. As the Eleventh Circuit has

explained, “[t]he prohibition against vouching does not forbid prosecutors from arguing

credibility, which may be central to the case; rather, it forbids arguing credibility based on the

reputation of the government office or on evidence not before the jury.” U.S. v. Hernandez, 921

F.2d 1569, 1573 (11th Cir. 1991). “[R]emarks . . . designed to refer the jury to evidence in the case



                                                 15
. . . favorable to the government” that does “not amount to an explicit, personal guarantee of

credibility, such as assuring the jury that the prosecution would not have brought the case unless

the defendant was actually guilty,” is permissible. Id. Accord U.S. v. Eley, 723 F.2d 1522, 1526

(11th Cir. 1984) (“While a prosecutor may not vouch for the credibility of witnesses based on facts

personally known to the prosecutor but not introduced at trial, ‘that does not mean the prosecutor

cannot argue that the fair inference from the facts presented is that a witness had no reason to lie.’”

(citations omitted)).

       The Government’s comments in closing about Harris’ truthfulness were based on the

evidence presented to the jury at trial. See doc. 262 at 35:13-41:4. In its closing, the Government

made no guarantees of credibility and did not introduce facts not in evidence.

   3. A New Trial is Not Warranted

       Neither the Government’s questions about Bucenell’s investigation nor the Government’s

closing argument discussing Harris’ truthfulness constitute improper bolstering in this case.

However, even if the Court had reached the opposite conclusion, it would still find that this case

differs from those where bolstering was a basis to overturn a conviction and grant a new trial. In

Snowden, the Eleventh Circuit was especially concerned about the expert witness’ statements

boosting the credibility of the main witness against the defendant because, other than the main

witness’ statements, there was a lack of evidence of guilt. 135 F.3d at 739. That is not the case

here. Here, additional evidence presented to the jury, including cell phone communications, GPS

data, observation of Defendant’s exit from the getaway car, and Defendant’s statements to law

enforcement support Defendant’s conviction. Moreover, the Court provided the jury with specific

instructions about witness credibility, informing the jury that determinations about who to believe

or not believe and determinations about the importance of the testimony was its decision. Doc. 235



                                                  16
at p. 5. The record does not support Defendant’s argument that the Government improperly

bolstered Harris’ testimony or that such bolstering warrants a new trial.

       Accordingly, it is hereby ORDERED:

       1.      Defendant’s Renewed Motion for Judgment of Acquittal (Doc. 256) is DENIED.

       2.      Defendant’s Motion for New Trial (Doc. 258) is DENIED.

       DONE AND ORDERED in Tampa, Florida on December 11, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                17
